Citation Nr: 1640952	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  04-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for hypertension, to include as secondary to sinusitis or medication to treat a service connected disorder.

3. What disability evaluation is warranted for sinusitis?

4. Entitlement to service connection for residuals of a Staphylococcus aureus infection to include as secondary to sinusitis and/or rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1970 to October 1973 and November 1974 to August 1975.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2004, April 2006, and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2009, the Board held that the Veteran did not appeal the claim of entitlement to service connection for a dental condition.  The Board also denied, in pertinent part, entitlement to service connection for hypertension and residuals of a Staphylococcus aureus infection, and entitlement to an increased rating for sinusitis.  The Veteran, in pertinent part, appealed these issues to the United States Court of Appeals for Veterans Claims (Court). 

In May 2013, the Court, in pertinent part, reversed the Board's holding that the Veteran did not appeal the claim of entitlement to service connection for a dental claim.  The Court also, in pertinent part, vacated and remanded the Board's denials of entitlement to service connection for hypertension and residuals of a Staphylococcus aureus infection, and entitlement to an increased rating for sinusitis.

In April 2014, the Board remanded the claims of entitlement to service connection for residuals of a Staphylococcus aureus infection, and entitlement to an increased rating for sinusitis.  In July 2015, the Board remanded the claim of entitlement to service connection for hypertension, to include as secondary to sinusitis or medication used to treat sinusitis to the AOJ for additional development. 

The Veteran was afforded a hearing at the VA's Central Office in August 2008 before a Veterans Law Judge who is not able to continue his participation in this case.  A transcript from that hearing is of record.  The Veteran also testified in support of these claims during a videoconference hearing before the undersigned in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for contact granuloma, gastroesophageal reflux disease, residuals of a deviated septum, a sleep disorder, and a lung disorder were raised in a January 2016 claim and at his February 2016 hearing.  Additionally, the issue of entitlement to service connection for a dental condition for treatment purposes only was raised in a November 2013 claim.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the issue of entitlement to service connection for residuals of a Staphylococcus aureus infection, to include as secondary to sinusitis and/or rhinitis, the remand directives were not completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1. The Veteran does not have a dental condition for which compensation can be authorized.

2.  Hypertension was not demonstrated inservice, and it was not compensably disabling within a year of the Veteran's separation from active duty.

3.  The preponderance of the most probative evidence shows that hypertension is not permanently aggravated by medication used to treat chronic sinusitis. 

4. Resolving reasonable doubt in the Veteran's favor, sinusitis is characterized by more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a dental condition for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2015).

2.  Hypertension was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or chronically aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The criteria for a disability rating of 30 percent, but no higher, for service-connected sinusitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection on a secondary basis, for a condition due to or the result of service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection also applies when a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b).

Service connection will also be presumed for certain chronic diseases, including a hypertension, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Dental Condition

The Veteran states that during his first period of service he received temporary tooth fillings, that his teeth should have been permanently fixed during service, and that the temporary fillings caused permanent damage leading to the extraction of some teeth.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment. 38 C.F.R. § 3.381(a). Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma. 38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381(b). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c)

In this case, the Board has thoroughly reviewed the Veteran's service treatment records, and acknowledges that he received dental treatment during his military service.  However, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service. See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. No such trauma is apparent in the service treatment records, nor does it appear the Veteran has identified specific dental trauma in his statements or hearing testimony. As such, service connection is not warranted for residuals of dental trauma. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for compensation for dental trauma, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Hypertension

The Veteran argues that service-connection is warranted for hypertension on a secondary basis.  While he reports having hypertensive readings during active military service, he also asserts that medications for sinusitis and rhinitis have caused or aggravated his hypertension.

In July 2007 VA treatment records the appellant was prescribed 60 tablets of pseudoephedrine to treat his service-connected sinusitis.  The available medical records do not show any additional prescriptions for pseudoephedrine.  In February 2015 the appellant was again prescribed pseudoephedrine.

The Veteran was afforded a VA medical examination in August 2015.  Following the examination the examiner stated that the Veteran suffered from hypertension, however, there was no evidence that the appellant had hypertension inservice.  Moreover, the examiner found no evidence of hypertension within a year of the appellant's separation from active duty.  Significantly, however, the examiner also opined that it was at least as likely as not that the Veteran's hypertension is aggravated by pseudoephedrine use.  The examiner stated that pseudoephedrine is a vasoconstrictor and causes and can elevate blood pressure in some individuals. The examiner stated that this would occur only while the Veteran is taking pseudoephedrine for his sinusitis. 

The Veteran's primary theory of entitlement to service connection is that hypertension is caused or aggravated by medication used for sinusitis.  Nevertheless, the Board first notes that the preponderance of the evidence is against finding that the appellant had hypertension while on active duty, or that compensably disabling hypertension was demonstrated within a year of his separation from active duty.  In this regard, the August 2015 examination specifically found this to be the case.  Hence, the Board finds no basis to grant entitlement to service connection for hypertension on a direct basis.     

Turning then to the question of entitlement to service connection for hypertension secondary to medication used for sinusitis there is competent evidence showing that when the appellant uses pseudoephedrine his blood pressure increases because the medication in question is a vasoconstrictor.  It bears repeating, however, that the August 2015 examiner limited the period of any increased blood pressure to the period when the appellant is actually using pseudoephedrine.  

To grant service connection on a secondary basis any increase in disability must be a chronic increase.  That is, there must be a permanent increase in the severity of the disorder due to the service connected disorder, or medication used to treat that service connected disorder.  Here, the record shows that on one occasion in 2007, and on one occasion in February 2015 the appellant was prescribed pseudoephedrine.  Even assuming arguendo that there may have been other occasions when the appellant was prescribed that medication, there is no evidence that the claimant used pseudoephedrine on a chronic basis, or that any increase in the appellant's hypertension was a chronic increase.  Hence, there is no competent evidence that the appellant's hypertension was permanently aggravated by his use of pseudoephedrine.  As such, service connection is not in order. 

While the appellant argues that his hypertension has been permanently aggravated, as a layperson untrained in the field of medicine he is not competent to offer such an opinion.  Accordingly, in the absence of any evidence of a chronic worsening of the appellant's hypertension due to a service connected disorder, and in the absence of competent evidence linking hypertension to service, the claim of entitlement to service connection is denied.      

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Increased Disability Rating for Sinusitis

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Id.

The Veteran's sinusitis has been assigned a 10 percent disability rating since August 7, 2003.  The pertinent Diagnostic Code is 6514, and that provides a 10 percent rating where there is one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1.

The Veteran was afforded a VA medical examination in November 2005. The Veteran was noted to have a history of sinus surgery, and to take over-the-counter decongestants.  He had purulent discharge.  He reported being on antibiotics one to three times per year.  He also reported having headaches with a razor-like sensation in both the maxillary sinus and frontal sinus. 

The Veteran's VA treatment records show that he was treated for sinusitis with antibiotics in April and July 2007.  Each antibiotic prescription lasted two weeks. 

The Veteran was afforded a VA medical examination in November 2007. The examiner noted a history of three sinus infections in the last 365 days, as well as a "[h]istory of multiple sinus surgeries, including polypectomy and antrostomies with recurrent polyps on exam today." The examiner noted the appellant's reported symptoms of "daily clear to white postnasal drainage which is thick in quality and copious amounts," postnasal drainage resulting in productive cough, and a recent Staphylococcus aureus infection that the appellant attributed to chronic sinusitis.  The examiner also noted the appellant's use of Claritin 24, which has Loratadine as its active ingredient, every other day and saline nose irrigations daily basis for nasal dryness and clearance of postnasal drainage.  In a concurrent x-ray taken of the nasal sinus in conjunction with the examination, the radiologist noted complete clouding of the left maxillary sinus, and a small air-fluid level of the inferior portion of the right maxillary sinus. The examiner did not comment on or integrate the radiologist's report into the examiner's impressions in the November 2007 report. 

A December2007 computed tomography scan of the maxillofacial without contrast had the following results:

There is a defect in the inferior anterior wall of the left maxillary sinus. The medial wall of left maxillary sinus is absent. A retention cyst is present in the lateral recess of the left maxillary sinus. There is partial absence of the left middle turbinate. The left ethmoid  has been opened. The impression was postsurgical changes of the left nasal canal and left maxillary sinus.

The Veteran was also afforded a VA medical examination in August 2015 to address the problems with his previous VA medical examinations addressed in the Court's opinion.  During the examination, the Veteran was noted to be on continuous medication for his chronic sinusitis.  He had episodes of sinusitis, headaches, and pain and tenderness of the affected sinus.  There was no near constant sinusitis or purulent discharge or crusting.  The Veteran reported five non-incapacitating episodes in the previous year and no incapacitating episodes. The examiner noted that the Veteran had radical sinus surgery but did not have chronic osteomyelitis. The examiner opined that the Veteran's chronic sinusitis did not impact his ability to work. 

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held "that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Resolving all reasonable doubt in favor of the Veteran and taking into account his treatments for sinusitis and his continuous medication, he has met or approximated the criteria for a 30 percent disability rating for his sinusitis throughout the appellate period.

However, the Veteran is not entitled to a 50 percent disability evaluation because there is no competent evidence that the Veteran has had chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries. There is no evidence that the Veteran had chronic osteomyelitis or near constant sinusitis. While the Veteran contends that he is entitled to a higher disability rating, he is not competent to provide a medical diagnosis such as chronic osteomyelitis or to provide an opinion as to whether or not he had near constant sinusitis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a dental condition is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to a 30 percent rating, but no higher, for sinusitis is granted subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In the Board's April 2014 remand, the Board ordered a VA medical examination and opinion regarding the Veteran's claim of entitlement to residuals of a Staphylococcus aureus infection, to include whether the disorder is secondary to sinusitis and/or rhinitis.  While the August 2015 VA medical opinion provided such an opinion that opinion failed to adequately explain the rationale for the opinion offered.  A remand is necessary for additional rationale to properly adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2015 VA medical examiner, if available.  If that examiner is not available, the Veteran's claims file should be provided to another suitably qualified examiner, who may schedule the Veteran for a VA medical examination if necessary to answer the questions below 

The examiner is to accept as fact that the Veteran was diagnosed during the appeal period with a Staphylococcus aureus infection, and therefore opinions below must be rendered regardless of any current diagnosis or residuals found.

The August 2015 examiner stated that "[Methicillin-resistant Staphylococcus aureus] is an opportunistic pathogen that infected the sinuses which previously were diagnosed with chronic disease/rhinitis and polyps. It would require speculation to determine how this particular staph strain (Methicillin-resistant Staphylococcus aureus) was contracted." 

The examiner is asked to explain why, beyond the fact that the Methicillin-resistant Staphylococcus aureus residuals have resolved, that the opinion as to how this particular strain of Methicillin-resistant Staphylococcus aureus was contracted would be speculative. The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's service-connected sinusitis or rhinitis and polyps resulted in the Veteran's Methicillin-resistant Staphylococcus aureus residuals.   

All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of  a Staphylococcus aureus infection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


